EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert A. Gentile on 28 September 2021.
The application has been amended as follows:
1.	(Currently Amended) An apparatus, comprising:
a transmission circuit communicably coupled to at least one of an internal information circuit, an external static information circuit, and an external dynamic information circuit, wherein the transmission circuit is structured to:
determine a current propulsion power of a hybrid vehicle at a current location;
determine a potential propulsion power for the hybrid vehicle at a particular location ahead of the current location on a route of the hybrid vehicle based on information from the at least one of the internal information circuit, the external static information circuit, and the external dynamic information circuit; and
predict a transmission shift event for a transmission of the hybrid vehicle at the particular location based on a difference between the current propulsion power and the potential propulsion power; and

monitor a state of charge of a battery of the hybrid vehicle;
in response to the transmission circuit predicting the transmission shift event for the transmission:
determine a current state of charge of the battery based on the state of charge of the battery at the current location; and
determine that the current state of charge is insufficient to provide the difference between the current propulsion power and the potential propulsion power at the particular location without requiring the transmission shift event; and
in response to determining that the current state of charge is insufficient to provide the difference between the current propulsion power and the potential propulsion power at the particular location without requiring the transmission shift event, increase the state of charge of the battery of the hybrid vehicle such that the state of charge of the battery becomes sufficient when arriving at the particular location to facilitate 
2.	(Canceled)
3.	(Previously Presented) The apparatus of claim 1, wherein the transmission circuit is structured to predict the transmission shift event based on external static information from the external static information circuit indicating a road grade change at the particular location relative to the current location of the hybrid vehicle and, in response, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of 
4.	(Currently Amended) The apparatus of claim 1, wherein the transmission circuit is structured to predict the transmission shift event based on external dynamic information from the external dynamic information circuit at the particular location at a particular time
5.	(Previously Presented) The apparatus of claim 1, wherein the transmission circuit is structured to predict the transmission shift event based on external static information from the external static information circuit indicating a road speed limit change at the particular location at a particular time relative to the current location for the hybrid vehicle and, in response, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of the hybrid vehicle to generate and provide a propulsion power for the hybrid vehicle to eliminate a need for the predicted transmission shift event.
6.	(Previously Presented) The apparatus of claim 1, wherein in response to predicting the transmission shift event at the particular location at a particular time, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of the hybrid vehicle to generate and provide a propulsion power for the hybrid vehicle to eliminate a need for the predicted transmission shift event at the particular location and at the particular time.


8.	(Previously Presented) The apparatus of claim 1, wherein the battery state of charge circuit is structured to manage the state of charge of the battery via at least one of managing activation and deactivation of an electric motor operatively coupled to the battery and managing charging of the battery from a charging source, wherein the charging source includes at least one of a regenerative braking source and an engine driven generator/alternator source.
9.	(Previously Presented) The apparatus of claim 1, wherein internal information from the internal information circuit includes at least one of a current vehicle speed, a current transmission setting, a current load on the hybrid vehicle, a throttle position, a cruise control speed set speed, a fluid consumption rate, a temperature of the battery, an efficiency of the battery, an efficiency of a motor generator, a current terrain grade, a battery state of health, an accessory state, or a state of charge of the battery;
wherein external static information from the external static information circuit includes at least one of a road grade at the particular location, a posted speed limit at the particular location, an elevation at the particular location, a curvature at the particular location, an indication of traffic control signs at the particular location, or an indication of a presence of an intersection at the particular location; and
wherein external dynamic information from the external dynamic information circuit includes at least one of a traffic density at the particular location at a particular time, a 
10.	(Currently Amended) A method, comprising:
monitoring, by a controller of a hybrid vehicle, a state of charge of a battery of the hybrid vehicle;
determining, by the controller, a current propulsion power of the hybrid vehicle at a current location;
determining, by the controller, a future propulsion power for the hybrid vehicle at a particular location ahead of the current location based on at least one of internal hybrid vehicle information, external static information, and external dynamic information;
predicting, by the controller, a potential shift event for a transmission of the hybrid vehicle at the particular location based on a difference [[in]] between the current propulsion power and the future propulsion power;
in response to the predicting the potential shift event for the transmission:
determining, by the controller, a current state of charge of the battery based on the state of charge of the battery at the current location, wherein the battery is operatively coupled to an electric motor in the hybrid vehicle; and
determining, by the controller, that the current state of charge is insufficient to provide the difference between the current propulsion power and the future propulsion power at the particular location without requiring the potential shift event; and
in response to determining that the current state of charge is insufficient to provide the difference between the current propulsion power and the future propulsion power at the particular location without requiring the potential shift event, increasing, by the a need for the potential shift event at the particular location.
11.	(Previously Presented) The method of claim 10, wherein the internal hybrid vehicle information includes at least one of a current hybrid vehicle speed, a current transmission setting, a current load on the hybrid vehicle, a fluid consumption rate, a temperature of the battery, an efficiency of the battery, a current terrain grade, a battery state of health, an accessory state, or a state of charge of the battery.
12.	(Previously Presented) The method of claim 10, wherein the external static information includes at least one of a road grade at the particular location, a posted speed limit at the particular location, an elevation at the particular location, a curvature at the particular location, an indication of traffic control signs at the particular location, or an indication of a presence of an intersection at the particular location.
13.	(Previously Presented) The method of claim 10, wherein the external dynamic information includes at least one of a traffic density at the particular location at a particular time or a weather condition at the particular location at the particular time.
14.	(Previously Presented) The method of claim 10, further comprising:
determining, by the controller, a potential failure condition in one or more powertrain components of the hybrid vehicle; and
managing, by the controller, the state of charge of the battery during operation of the hybrid vehicle to reduce a usage of the one or more powertrain components.
15.	(Original) The method of claim 14, wherein the potential failure condition is determined based on one or more diagnostic trouble codes.

a battery for use in a hybrid vehicle; and
a controller communicably and operatively coupled to the battery, the controller structured to:
monitor a state of charge of the battery;
determine a current propulsion power of the hybrid vehicle at a current location;
determine a future propulsion power for the hybrid vehicle at a particular location ahead of the current location based on at least one of internal hybrid vehicle information, external static information, and external dynamic information;
predict a potential transmission shift event for a transmission of the hybrid vehicle at the particular location based on a difference between the current propulsion power and the future propulsion power;
in response to the predicting the potential transmission shift event for the transmission:
determine a current state of charge of the battery based on the state of charge of the battery at the current location;
determine an estimated state of charge of the battery at the particular location based on the current state of charge and vehicle operations between the current location and the particular location; and
determine that the estimated state of charge of the battery is insufficient to provide the difference between the current propulsion power and the future 
in response to determining that the estimated state of charge is insufficient, manage the state of charge of the battery such that the state of charge of the battery is sufficient when arriving at the particular location to facilitate skipping the potential transmission shift event at the particular location.
17.	(Previously Presented) The system of claim 16, wherein the controller is structured to predict the potential transmission shift event based on the external static information indicating a road grade change at the particular location relative to the current location of the hybrid vehicle.
18.	(Previously Presented) The system of claim 16, wherein the controller is structured to predict the potential transmission shift event based on the external static information indicating a road speed limit change at the particular location at a particular time relative to the current location of the hybrid vehicle.
19.	(Previously Presented) The system of claim 16, wherein the controller is structured to determine a potential failure condition in one or more powertrain components of the hybrid vehicle, and manage the state of charge of the battery during operation of the hybrid vehicle to reduce a usage of the one or more powertrain components.
20.	(Canceled)
21.	(Currently Amended) The system of claim 16, wherein the controller is structured to manage the state of charge of the battery by operating an engine of the hybrid vehicle to provide a greater power output from the engine than is currently demanded at the current 
22.	(Previously Presented) The system of claim 16, wherein the controller is structured to manage the state of charge of the battery by reducing electric power consumption from the battery by electrically-operated components of the hybrid vehicle between the current location and the particular location.
ALLOWABLE SUBJECT MATTER
Claims 1, 3-19 and 21-22 are pending and allowed.  Claims 1, 4, 10 and 21 are currently amended.  Claims 2 and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Maguire et al., US2007/0208467 (A1) teaches a method is provided for controlling a hybrid vehicle powertrain, including recording a starting and ending point of a desired route, determining an optimally fuel efficient route, and executing a powertrain control strategy based on the route. Real-time traffic data and topographical data are continuously evaluated, and the route and powertrain control strategy are updated based on the data. A hybrid vehicle is also provided having an engine, a motor/generator, a battery, and a navigation system for receiving a route starting point and ending point. A powertrain control module (PCM) detects the battery charge and determines a powertrain strategy along an optimally fuel efficient route based on the detected charge level when the points are selected, and sustains the charge level in the absence of user-selected route points. Sensors receive real-time traffic data, and the navigation system includes topographical data for determining the optimally fuel efficient route.

determine a potential propulsion power for the hybrid vehicle at a particular location ahead of the current location on a route of the hybrid vehicle based on information from the at least one of the internal information circuit, the external static information circuit, and the external dynamic information circuit; and predict a transmission shift event for a transmission of the hybrid vehicle at the particular location based on a difference between the current propulsion power and the potential propulsion power; and a battery state of charge circuit communicably coupled to the transmission circuit, wherein the battery state of charge circuit is structured to: monitor a state of charge of a battery of the hybrid vehicle; in response to the transmission circuit predicting the transmission shift event for the transmission: determine a current state of charge of the battery based on the state of charge of the battery at the current location; and determine that the current state of charge is insufficient to provide the difference between the current propulsion power and the potential propulsion power at the particular location without requiring the transmission shift event; and in response to determining that the current state of charge is insufficient to provide the difference between the current propulsion power and the potential propulsion power at the particular location without requiring the transmission shift event, increase the state of charge of the battery of the hybrid vehicle such that the state of charge of the battery becomes sufficient when arriving at the particular location to facilitate meeting the potential propulsion power at the particular location without requiring the transmission shift event for the transmission of the hybrid vehicle.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)


/HONGYE LIANG/Examiner, Art Unit 3667    
                                                                                                                                                                                                    /FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667